Exhibit 10.1

FIRST AMENDMENT TO

REGISTRATION RIGHTS AGREEMENT

This FIRST AMENDMENT (this “Amendment”) to the Registration Rights Agreement,
dated November 10, 1999 (as amended hereby, the “Agreement”), by and between
Overseas Toys, LP, a Delaware limited partnership (the “Investor”) and Simon
Worldwide, Inc., a Delaware corporation formerly known as Cyrk, Inc. (the
“Company”), is made as of July 15, 2013. Capitalized terms used but not defined
herein shall have the respective meanings ascribed to them in the Agreement.

WHEREAS, in connection with the contemplated participation of the Investor in
the offering, by the Company, of rights to purchase shares of the common stock
of the Company, par value $0.01 per share (“Common Stock”), as set forth in the
Registration Statement on Form S-1, File No. 333-189020, filed by the Company
with the Securities and Exchange Commission on May 31, 2013 (the “Offering”),
the parties desire to amend the Agreement to include within the definition of
“Registrable Securities”: (1) shares of Common Stock purchased by the Investor
in its tender offer, as further described in the Tender Offer Statement on
Schedule TO filed by the Investor with the Securities and Exchange Commission on
November 1, 2010 (the “2010 Tender Offer”), and (2) shares of Common Stock
purchased by the Investor in the Offering.

NOW THEREFORE, in consideration of the mutual promises made herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

1. The definition of “Registrable Securities” set forth in Section 1(e) of the
Agreement is hereby amended and restated in its entirety as follows:

“Registrable Securities” means (x) the 37,940,756 shares of Common Stock issued
to the Investor in exchange for the 34,717 shares of Series A Preferred Stock
then held by the Investor pursuant to the terms of the Exchange and
Recapitalization Agreement, dated as of June 11, 2008, between the Company and
the Investor, (y) the 3,822,912 shares of Common Stock purchased by the Investor
from other shareholders of the Company in the 2010 Tender Offer, and (z) all
shares of Common Stock purchased by the Investor in the Offering (such shares
described in clauses (x), (y) and (z) being collectively referred to herein as,
the “Acquired Securities”), any stock or other securities into which or for
which such Acquired Securities may hereafter be changed, converted or exchanged,
and any other securities issued to the Holders of such Acquired Securities (or
such securities into which or for which such Acquired Securities are so changed,
converted or exchanged) upon any reclassification, share combination, share
subdivision, share dividend, merger, consolidation or similar transactions or
events, provided that any such securities shall cease to be Registrable
Securities if (i) a registration statement with respect to the sale of such
securities shall have become effective under the Securities Act (as defined
below) and such securities shall have been disposed of in accordance with the
plan of distribution set forth in such registration statement, (ii) such
securities shall have been transferred pursuant to Rule 144, or (iii) such
securities are held by a Holder other than the Investor, unless such Holder
shall furnish the Company an opinion of counsel, which opinion shall be
reasonably satisfactory to the Company, to the effect that all of such
securities are not permitted to be distributed by such Holder in one transaction
pursuant to Rule 144.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

SIMON WORLDWIDE, INC. By:  

/s/ Terrence Wallock

Name:   Terrence Wallock Its:   Secretary OVERSEAS TOYS, L.P. By:  
Multi-Accounts, LLC Its:   General Partner By:   OA3, LLC Its:   Managing Member
By:  

/s/ Robert Bermingham

Name:   Robert Bermingham Its:   Vice President and Secretary

[Signature page – First Amendment to Registration Rights Agreement]